--------------------------------------------------------------------------------

SECURED CONVERTIBLE PROMISSORY NOTE
$708,000 ORIGINAL ISSUE DISCOUNT


THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.

Issue Date: July 22, 2014

FOR VALUE RECEIVED, Lithium Exploration Group, Inc. as Obligor ("Borrower,” or
“Obligor”), hereby promises to pay to JDF Capital Inc., (the “Lender” or
“Holder”), the Principal Sum, as defined below, along with the Interest Rate, as
defined below, according to the terms herein.

The "Lender" shall be:

JDF Capital Inc.

The "Principal Sum" shall be:

$708,000 (six hundred seventy two thousand US Dollars) which amount includes
$600,000 paid by the Lender and $108,000 in respect of prepaid interest at 8%
per annum for 18 months. .

The “Consideration” shall be:

$600,000 (six hundred thousand US dollars) in the form of cash payment by wire
or check as set forth in the attached funding schedule.

The "Interest Rate" shall be:

12% per annum, calculated monthly, in arrears. The Principal Sum is inclusive of
prepaid interest at the Interest Rate for 18 months. Interest shall continue to
accrue on any portion of the Principal Sum outstanding from time to time
following the Maturity Date.

The "Conversion Price" shall be the following price:

the lower of 65% of the lowest reported sale price of the Borrower’s common
stock (the “Common Stock”) for the 20 trading days immediately prior to (i) the
closing date on July 22, 2014 (the “Closing Date”), or (ii) 65% of the lowest
reported sale price for the 20 days prior the conversion date of the Note

The "Maturity Date" is the date upon which the Principal Sum of this Note, as
well as any unpaid interest shall be due and payable, and that date shall be:

January 22, 2016.

The “Purchase Agreement”, which is incorporated herein by reference means the:

Securities Purchase Agreement between the Borrower and the Lender dated July 22,
2014

The “General Security Agreement” or “GSA”, which is incorporated herein by
reference means the:

General Security Agreement between the Lender and Alta Disposal Ltd. (the
``Guarantor``) dated July 22, 2014.


--------------------------------------------------------------------------------

ARTICLE 1 PAYMENT-RELATED PROVISIONS

            1.1 Principal Sum. The Principal Sum is $708,000 (six hundred
seventy two thousand) which includes$600,000 (six hundred thousand) payable to
be advanced by the Lender and $108,000 in prepaid interest at the Interest Rate
for 18 months. The Lender shall pay $100,000 of Consideration upon closing of
this Note as the Purchase Price under the Purchase Agreement of even date
herewith between the Borrower and the Lender. As set forth in the attached
Funding Schedule, the Lender shall pay an additional $500,000 of Consideration
to the Borrower in such amounts and times as specified in the Funding Schedule.

_________

            1.2 Events of Default. The occurrence of any of the following events
shall be an “Event of Default” or “Default” under this Note:

            (a)        the Borrower shall fail to make the payment of any amount
of principal outstanding on the date such payment is due hereunder;

            (b)        the Borrower shall fail to make any payment of interest
in shares of Common Stock for a period of three (3) days after the date such
interest is due;

            (c)        the suspension from listing, without subsequent listing
on any one of, or the failure of the Common Stock to be listed on at least one
of the OTC Bulletin Board, Nasdaq SmallCap Market, Nasdaq National Market,
American Stock Exchange or The New York Stock Exchange, Inc. for a period of
five (5) consecutive Trading Days;

            (d)        the Borrower’s notice to the Lender, including by way of
public announcement, at any time, of its inability to comply or its intention
not to comply with proper requests for conversion of this Note into shares of
Common Stock;

            (e)        the Borrower shall fail to (i) timely deliver the shares
of Common Stock upon conversion of the Note or any accrued and unpaid interest,
or (ii) make the payment of any fees and/or liquidated damages under this Note
or the Purchase Agreement, which failure in the case of items (i) and (ii) of
this Section 1.2 (e) is not remedied within three (3) business days after the
incurrence thereof;

            (f)        default shall be made in the performance or observance of
(i) any material covenant, condition or agreement contained in this Note (other
than as set forth in clause (e) of this Section 1.2) and such default is not
fully cured within five (5) business days after the occurrence thereof; (ii) any
material covenant, condition or agreement contained in the Purchase Agreement
any other Transaction Document which is not covered by any other provisions of
this Section 1.2 and such default is not fully cured within five (5) business
days after the occurrence thereof; or (iii) any covenant, condition or agreement
contained in the GSA (without allowance for cure of such default);

            (g)        any material representation or warranty made by the
Borrower herein or in the Purchase Agreement or any other Transaction Document,
or by the Guarantor in the GSA, shall prove to have been false or incorrect or
breached in a material respect on the date as of which made;

            (h)        the Borrower shall (A) default in any payment of any
amount or amounts of principal of or interest on any indebtedness (other than
the indebtedness hereunder) the aggregate principal amount of which indebtedness
is in excess of $100,000 or (B) default in the observance or performance of any
other agreement or condition relating to any indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders or beneficiary or
beneficiaries of such indebtedness to cause with the giving of notice if
required, such indebtedness to become due prior to its stated maturity;

--------------------------------------------------------------------------------

            (i)        the Borrower shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or
assets, (ii) make a general assignment for the benefit of its creditors, (iii)
commence a voluntary case under the United States Bankruptcy Code (as now or
hereafter in effect) or under the comparable laws of any jurisdiction (foreign
or domestic), (iv) file a petition seeking to take advantage of any bankruptcy,
insolvency, moratorium, reorganization or other similar law affecting the
enforcement of creditors’ rights generally, (v) acquiesce in writing to any
petition filed against it in an involuntary case under United States Bankruptcy
Code (as now or hereafter in effect) or under the comparable laws of any
jurisdiction (foreign or domestic), (vi) issue a notice of bankruptcy or winding
down of its operations or issue a press release regarding same, or (vii) take
any action under the laws of any jurisdiction (foreign or domestic) analogous to
any of the foregoing;

            (j)        a proceeding or case shall be commenced in respect of the
Borrower, without its application or consent, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets in connection with the liquidation
or dissolution of the Borrower or (iii) similar relief in respect of it under
any law providing for the relief of debtors, and such proceeding or case
described in clause (i), (ii) or (iii) shall continue undismissed, or unstayed
and in effect, for a period of sixty (60) days or any order for relief shall be
entered in an involuntary case under United States Bankruptcy Code (as now or
hereafter in effect) or under the comparable laws of any jurisdiction (foreign
or domestic) against the Borrower or action under the laws of any jurisdiction
(foreign or domestic) analogous to any of the foregoing shall be taken with
respect to the Borrower and shall continue undismissed, or unstayed and in
effect for a period of sixty (60) days; or

            (k)        the failure of the Borrower to instruct its transfer
agent to remove any legends from shares of Common Stock eligible to be sold
under Rule 144 of the Securities Act and issue such unlegended certificates to
the Holder within five (5) business days of the Holder’s request so long as the
Holder has provided reasonable assurances and opinions of counsel to the
Borrower that such shares of Common Stock can be resold pursuant to Rule 144; or

            (l)        the failure of the Borrower to pay any amounts due to the
Holder herein within three (3) business days of receipt of notice to the
Company.

1.3        Consequences of Default/Remedies. In the event of any Event of
Default, as defined in above section 1.2, the outstanding principal amount of
this Note, plus accrued but unpaid interest, liquidated damages, fees and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Holder’s election, immediately due and payable in cash at the Mandatory
Default Amount. Commencing five (5) days after the occurrence of any Event of
Default that results in the eventual acceleration of this Note, the interest
rate on this Note shall accrue at an interest rate equal to the lesser of 18%
per annum or the maximum rate permitted under applicable law. In connection with
such acceleration described herein, the Holder need not provide, and the
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a holder of the note until such time, if any, as the Holder
receives full payment pursuant to this Section 1.2. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon. The Mandatory Default Amount means the greater of (i) the
outstanding principal amount of this Note, plus all accrued and unpaid interest,
liquidated damages, fees and other amounts hereon, divided by the Conversion
Price on the date the Mandatory Default Amount is either demanded or paid in
full, whichever has a lower Conversion Price, multiplied by the VWAP on the date
the Mandatory Default Amount is either demanded or paid in full, whichever has a
higher VWAP, or (ii) 130% of the outstanding principal amount of this Note, plus
100% of accrued and unpaid interest, liquidated damages, fees and other amounts
hereon.

--------------------------------------------------------------------------------

            1.4 Redemption. During the first 18 months this Note is in effect,
the Borrower may redeem this Note by paying to the Holder an amount as follows:
(i) if the redemption is within the first 60 days after the Issue Date of this
Note, then for an amount equal to 110% of the unpaid Principal Sum of this Note,
(ii) if the redemption is on or after the 61st day after the Issue Date of this
Note, but prior to the 121st day after the Issue Date of this Note, then for an
amount equal to 120% of the unpaid Principal Sum of this Note, and (iii) if the
redemption is after the 121st day after the Issue Date of this Note, but prior
to the Maturity Date of this Note, then for an amount equal to 130% of the
unpaid Principal Sum. This Note may not be redeemed on or after the Maturity
Date. The redemption must be closed and paid for within 10 business days of the
Company sending the redemption demand or the redemption will be invalid.

            1.5 Security. To secure the due payment of the Principal Sum and
Interest payable under this Note, the Borrower shall cause to be provided to the
Holder contemporaneously with the advance of the Principal Sum, the general
security agreement annexed hereto as Exhibit A granting the Holder a security
interest in all of the present and after acquired personal property (the
“Security”) of Alta Disposal Ltd. The Borrower further agrees that it will not
transfer, assign, pledge or provide a negative pledge to any third party with
respect to the Security while the Note is outstanding.

ARTICLE 2 CONVERSION RIGHTS

            The Holder will have the right to convert the Principal Sum
(including OID, interest, and other fees) under this Note into Shares of the
Borrower's Common Stock as set forth below.

            2.1 Conversion Rights and Cashless Exercise. The Holder will have
the right at its election from and after the Issue Date, and then at any time,
to convert all or part of the outstanding and unpaid Principal Sum and accrued
interest into shares of fully paid and nonassessable shares of common stock of
Lithium Exploration Group, Inc. (as such stock exists on the date of issuance of
this Note, or any shares of capital stock of Lithium Exploration Group, Inc.
into which such stock is hereafter changed or reclassified, the "Common Stock")
as per the Conversion Formula set forth in Section 2.2. Any such conversion
shall be cashless, and shall not require further payment from Holder. Unless
otherwise agreed in writing by both the Borrower and the Holder, at no time will
the Holder convert any amount of the Note into common stock that would result in
the Holder owning more than 4.99% of the common stock outstanding of Lithium
Exploration Group, Inc., as calculated in accordance with sections 13(d) and
13(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act’)
Shares from any such conversion will be delivered to Holder (in any name
directed by Holder) by 2:30pm EST within 3 (three) business days of conversion
notice delivery (see 3.1) by “DWAC/FAST” electronic transfer.

--------------------------------------------------------------------------------

            2.2. Conversion Formula. The number of shares issued through
conversion is the conversion amount divided by the conversion price, as
illustrated below. The Holder and the Borrower shall maintain records showing
the principal amount(s) converted and the date of such conversion(s). If no
objection is delivered from Borrower to Holder regarding any variable or
calculation of the conversion notice within 24 (twenty-four) hours of delivery
of the conversion notice, the Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such Notice of Conversion and
waive any objection thereto. The Company acknowledges and agrees that, absent a
duly delivered objection notice as required above, the Holder shall materially
rely on the confirmation and ratification of the conversion price and,
notwithstanding subsequent information to the contrary that such computation was
made in error, such deemed conversion price shall thereafter be the conversion
price for purposes of such conversion.

# Shares = Conversion Amount 
                        Conversion Price

            2.5 Reservation of Shares. As of the issuance date of this Note and
for the remaining period during which the conversion right exists, the Borrower
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of Common Stock upon the full conversion
of this Note. The Borrower represents that upon issuance, such shares will be
duly and validly issued, fully paid and non-assessable. The Borrower agrees that
its issuance of this Note constitutes full authority to its officers, agents and
transfer agents who are charged with the duty of executing and issuing shares to
execute and issue the necessary shares of Common Stock upon the conversion of
this Note.

            2.6. Delivery of Conversion Shares. Shares from any such conversion
will be delivered to Holder by 2:30pm EST within 3 (three) business days of
conversion notice delivery (see 3.1) by “DWAC/FAST” electronic transfer (such
date, the “Share Delivery Date”). For example, if Holder delivers a conversion
notice to Borrower at 5:15 pm eastern time on Monday January 1st, Borrower’s
transfer agent must deliver shares to Holder’s broker via “DWAC/FAST” electronic
transfer by no later than 2:30 pm eastern time on Thursday January 4th. If those
shares are not delivered in accordance with this timeframe stated in this
Section 2.6, Holder, at any time prior to selling those shares (in whole or in
part), may rescind that particular conversion (in whole or in part) and have the
conversion amount (in whole or in part) returned to the note balance with the
conversion shares (in whole or in part) returned to the Borrower (under Holder
and Borrower’s expectation that any returned conversion amounts will tack back
to the original date of the note). The Company will make its best efforts to
deliver shares to Holder same day / next day.

2.6.1 Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder (including election to pursue its rights under this
Section 2.6 and subsections), at law or in equity including, without limitation,
a decree of specific performance and/or injunctive relief with respect to the
Borrower’s failure to timely deliver shares of Common Stock upon conversion of
the Note as required pursuant to the terms hereof.

2.6.2 Conversion Delay Penalties. Holder may assess, at its election, penalties
or liquidated damages (both referred to herein as “penalties”) as follows.

--------------------------------------------------------------------------------

2.6.2. A. For each conversion, Borrower agrees to deliver share issuance
instructions to its transfer agent same day or next day. In the event that the
share issuance instructions are not delivered to the Borrower’s transfer agent
by the next day, a penalty of $2,000 per day will be assessed for each day until
share issuance instructions are delivered to the transfer agent ($2,000 per day
inclusive of the day of conversion); and such penalty will be added to the
principal balance of the Note (under Holder and Borrower’s expectation that any
penalty amounts will tack back to the original date of the note).

2.6.2. B. For each conversion, in the event that shares are not delivered by the
third business day (inclusive of the day of conversion), a penalty of $2,000 per
day will be assessed for each day after the third business day (inclusive of the
day of the conversion) until share delivery is made; and such penalty will be
added to the principal balance of the Note (under Holder and Borrower’s
expectation that any penalty amounts will tack back to the original date of the
note). Borrower will not be subjected to any penalties once its transfer agent
processes the shares to the DWAC system.

2.6.3 If failure to deliver Conversion Shares occurs as follows, Holder may
elect to enforce one or more of these remedies at its sole election.

2.6.3. A. In addition to any other rights available to the Holder, if the
Borrower fails to cause its transfer agent to transmit to the Holder the shares
on or before the Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or if the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the shares which the Holder
anticipated receiving upon such conversion (a “Buy-In”), then the Borrower shall
(A) pay in cash to the Holder the amount, if any, by which (x) the Holder’s
total purchase price (including brokerage commissions and other fees, if any)
for the shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (1) the number of Shares that the Borrower was required to deliver
to the Holder in connection with the conversion at issue times (2) the price at
which the sell order giving rise to such purchase obligation was executed, and
(B) at the option of the Holder, either (x) reinstate the portion of the Note
and equivalent number of shares for which such conversion was not honored (in
which case such conversion shall be deemed rescinded), (y) deliver to the Holder
the number of shares of Common Stock that would have been issued had the
Borrower timely complied with its conversion and delivery obligations hereunder,
or (z) pay in cash to the Holder the amount obtained by multiplying (1) the
number of Shares that the Borrower was required to deliver to the Holder in
connection with the conversion at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed. The Holder shall
provide the Borrower written notice indicating the amounts payable to the Holder
in respect of the Buy-In and, upon request of the Borrower, evidence of the
amount of such loss.

2.6.3. B. If the Borrower fails for any reason to deliver to the Holder the
Shares by DWAC/FAST electronic transfer (such as by delivering a physical stock
certificate) and if the Holder incurs a Market Price Loss, then at any time
subsequent to incurring the loss the Holder may provide the Borrower written
notice indicating the amounts payable to the Holder in respect of the Market
Price Loss and the Borrower must make the Holder whole by either of the
following options at Holder’s election:

--------------------------------------------------------------------------------

Market Price Loss = [(VWAP on the day of conversion) x (Number of shares
receivable from the conversion)] – [(Sales price realized by Holder) x (Number
of shares receivable from the conversion)].

Option A – Pay Market Price Loss in Cash. The Borrower must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
business day from the time of the Holder’s written notice to the Borrower.

Option B – Add Market Price Loss to Principal Sum. The Borrower must pay the
Market Price Loss by adding the Market Price Loss to the balance of the
Principal Sum (under Holder’s and the Borrower’s expectation that any Market
Price Loss amounts will tack back to the original date of issue of this Note).

2.6.3. C. If the Borrower fails for any reason to deliver to the Holder the
Shares within 2 (two) business days of the Share Delivery Date and if the Holder
incurs a Failure to Deliver Loss, then at any time subsequent to incurring the
loss the Holder may provide the Borrower written notice indicating the amounts
payable to the Holder in respect of the Failure to Deliver Loss and the Borrower
must make the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time on or after the day of
conversion) x (Number of shares receivable from the conversion)].

The Borrower must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Borrower.

            2.7. This section 2.7 intentionally left blank.

ARTICLE 3 MISCELLANEOUS

            3.1. Notices. Any notice required or permitted hereunder must be in
writing and either personally served, sent by facsimile or email transmission,
or sent by overnight courier. Notices will be deemed effectively delivered at
the time of transmission if by facsimile or email, and if by overnight courier
the business day after such notice is deposited with the courier service for
delivery.

            3.2 Subsequent Equity Sales or Agreements. The Borrower shall
provide the Holder, whenever the Holder requests at any time while this Note is
outstanding, a schedule of all issuances of Common Stock or any debt, preferred
stock, right, option, warrant or other instrument that is convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock (a “Common Stock Equivalent”) since the date of issuance
of this Note, including the applicable issuance price, or applicable reset
price, exchange price, conversion price, exercise price and other pricing terms.
The term issuances shall also include all agreements to issue, or prospectively
issue Common Stock or Common Stock Equivalents, regardless of whether the
issuance contemplated by such agreement is consummated. The Borrower shall
notify the Holder in writing of any issuances within twenty-four (24) hours of
such issuance.

--------------------------------------------------------------------------------

            3.3. Amendment Provision. The term "Note" and all reference thereto,
as used throughout this instrument, means this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.

            3.4. Assignability. The Borrower may not assign this Note. This Note
will be binding upon the Borrower and its successors, and will inure to the
benefit of the Holder and its successors and assigns, and may be assigned by the
Holder to anyone of its choosing without Borrower’s approval.

            3.5. Governing Law. This Note will be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
the conflict of laws principles thereof. Each of the Borrower and the Holder (i)
hereby submits to the exclusive jurisdiction of the state and federal courts of
Nevada for the purposes of any suit, action or proceeding arising out of or
relating to this Note and (ii) hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Borrower and the Holder consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under the Purchase Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing in this Section 3.5 shall affect or limit any right
to serve process in any other manner permitted by law.

            3.6. Delivery of Process by Holder To Borrower. In the event of any
action or proceeding by Holder against Borrower, and only by Holder against
Borrower, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by Holder via
overnight delivery service such as FedEx or UPS, process server, or by personal
delivery of a copy of such process to the Borrower at its last known address or
to its last known attorney set forth in its most recent SEC filing.

            3.7. No Rights as Stockholder Until Conversion. This Note does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the conversion hereof as set forth in
Section 2.1. So long as this Note is unconverted, this Note carries no voting
rights and does not convey to the Holder any “control” over the Company, as such
term may be interpreted by the SEC under the Securities Act or the Exchange Act,
regardless of whether this Note is currently convertible.

            3.8. Maximum Payments. Nothing contained herein may be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum will be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

--------------------------------------------------------------------------------

            3.9. Attorney Fees. In the event any attorney is employed by either
party to this Note with regard to any legal or equitable action, arbitration or
other proceeding brought by such party for the enforcement of this Note or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Note, the prevailing party in such
proceeding will be entitled to recover from the other party reasonable
attorneys' fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.

            3.10. Nonwaiver. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies.

            3.11. No Public Announcement. Except as required by securities law,
no public announcement may be made regarding this Note, payments, or conversions
without written permission by both Borrower and Holder.

            3.12. Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Holder has the right to have any
such opinion provided by its counsel. Holder also has the right to have any such
opinion provided by Borrower’s counsel.

            3.13. Director’s Resolution. Once effective, Borrower will execute
and deliver to Holder a copy of a Board of Director’s resolution resolving that
this note is validly issued, paid, and effective.

            3.14. No Shorting. Holder agrees that so long as any Note from
Borrower to Holder remains outstanding, Holder will not enter into or effect any
“short sales” of the common stock or hedging transaction which establishes a net
short position with respect to the common stock of Lithium Exploration Group,
Inc. Borrower acknowledges and agrees that upon submission of conversion notice
as set forth in Section 3.1 (up to the amount of cash paid in under the Note),
Holder immediately owns the common shares described in the conversion notice and
any sale of those shares issuable under such conversion notice would not be
considered short sales.

 

BORROWER:

LITHIUM EXPLORATION GROUP, INC.

By: /s/ Alexander Walsh     Alexander Walsh     President  

 

LENDER/HOLDER:

JDF CAPITAL INC.

By: /s/ John Fierro     John Fierro     President  


--------------------------------------------------------------------------------

[Secured Convertible Promissory Note Signature Page]

--------------------------------------------------------------------------------

FUNDING SCHEDULE

 

 * $100,000 paid to Borrower upon the Closing Date;
 * $100,000 paid to Borrower on August 22, 2014;
 * $100,000 paid to Borrower on September 22, 2014;
 * $100,000 paid to Borrower on October 22, 2014;
 * $100,000 paid to Borrower on November 22, 2014; and
 * $100,000 paid to Borrower on December 22, 2014.

--------------------------------------------------------------------------------